Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1) OHIO SECURITY INSURANCE
  COMPANY, and
  2) THE OHIO CASUALTY INSURANCE
  COMPANY

                Plaintiffs,

  v.                                                 Case No. 21-cv-009-CVE-JFJ

  3) B&B HEAT & AIR, INC., and
  4) ANN KINSER,

                Defendants.


                                          COMPLAINT

         Plaintiffs, Ohio Security Insurance Company (“Ohio Security”) and The Ohio Casualty

  Insurance Company (“Ohio Casualty”), for their Complaint for declaratory relief against

  Defendants, B&B Heating & Air, Inc. (“B&B”), and Ann Kinser, allege and state as follows.

         1.     Ohio Security is a corporation organized under the law of the state of New

  Hampshire, with its principal place of business in Massachusetts.

         2.     Ohio Casualty is a corporation organized under the law of the state of New

  Hampshire, with its principal place of business in Massachusetts.

         3.     Defendant, B&B, is an Oklahoma Corporation, with its principal place of business

  in Delaware County, Oklahoma.

         4.     Defendant, Ann Kinser, is currently a resident of Cherokee County, Oklahoma.

  During the time frame when certain incidents occurred which gave rise to the insurance-related

  controversy at issue, which created the need for this declaratory judgment action, she owned a

  home in Delaware County, Oklahoma, where those incidents occurred.
Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 2 of 6




         5.      Ohio Security issued a Commercial Package Policy to B&B, numbered BKA (18)

  56 73 81 22, effective from June 16, 2017 to June 16, 2018 (“Policy,” attached as Exhibit 1).

         6.      Ohio Casualty issued a Commercial Umbrella Policy to B&B, numbered USO (18)

  56 73 81 22, effective from June 16, 2017 to June 16, 2018 (“Umbrella Policy,” attached as Exhibit

  2).

         7.      In April 2018, B&B installed a heating, ventilation and air conditioning (“HVAC”)

  system in Defendant Kinser’s attic.

         8.      Issues arose with regard to the installation and the HVAC system, which were

  ultimately not resolved to Ms. Kinser’s satisfaction: in April 2020, Defendant Kinser sued B&B,

  in the District Court in and for Delaware County, Oklahoma, under Case Number CJ-2020-70

  (“Underlying Litigation”). The Petition commencing the Underlying Litigation is attached as

  Exhibit 3.

         9.      In the Underlying Litigation, it is alleged that the installation of the HVAC system

  was negligent, which allegedly resulted in the HVAC system pulling poisonous pieces of fiberglass

  from the attic, which were dispersed through Defendant Kinser’s home, allegedly causing bodily

  injury and property damage.

         10.     In connection with Ms. Kinser’s claims related to the HVAC installation and the

  Underlying Litigation, B&B sought coverage under the Policy and Umbrella Policy.

         11.     Plaintiffs denied coverage for the claims in the Underlying Litigation under the

  Policy and Umbrella Policy, by letter of December 7, 2020. Accordingly, an actual controversy

  exists between B&B and Plaintiffs based on the coverage denial.

         12.     Defendant Kinser has a significant interest in the outcome of the coverage dispute

  between Plaintiffs and B&B, and without her presence in this lawsuit, Plaintiffs face the risk of




                                                  2
Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 3 of 6




  multiple or inconsistent liability regarding coverage for the injuries alleged in the Underlying

  Litigation, which creates an actual controversy between Ms. Kinser and Plaintiffs.

          13.     Under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., based on an actual

  controversy between the parties, created by Plaintiffs’ denial of the claims for coverage under the

  Policy and the Umbrella Policy, Plaintiffs seek a declaration of the rights and legal obligations of

  the parties arising from the Underlying Litigation and the claims for coverage under the Policy and

  Umbrella Policy.

          14.     Although Plaintiffs deny Defendants are entitled to any indemnity or defense or

  any other obligations under the Policy and Umbrella Policy, more than $75,000, exclusive of

  interest, fees and costs, is at issue in this case.

          15.     Accordingly, based on the foregoing, this Court has jurisdiction over the parties to

  and the subject matter of this litigation, under 28 U.S.C. § 1332.

          16.     A substantial part of the events giving rise to this controversy occurred within this

  judicial district. Accordingly, venue is properly laid in this Court, under 28 U.S.C. § 1391.

            THE POLICY AND UMBRELLA POLICY POLLUTION EXCLUSIONS

          17.     Plaintiffs adopt and incorporate the foregoing allegations made in paragraphs 1-16

  as is fully restated here.

          18.     The Petition in the Underlying Case alleges that as a result of B&B’s negligence in

  installing the HVAC unit, “anytime the unit was turned on, the HVAC system would pull small,

  poisonous, fibrous pieces of fiberglass installation from the attic and distribute it through plaintiff’s

  home,” and the dispersal of the poisonous fiberglass allegedly caused bodily injury and property

  damage.




                                                        3
Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 4 of 6




          19.      Among the many exclusions in the Policy which preclude coverage for the claims

  alleged in the Underlying Litigation, the Policy contains a conspicuous total pollution exclusion

  endorsement, which precludes any Policy coverage for bodily injury or property damages which

  would not have occurred in whole or in part but for the dispersal of pollutants, a broadly defined

  term, including solid irritants or contaminants.

          20.      Among the many exclusions in the Umbrella Policy which preclude coverage for

  the claims alleged in the Underlying Litigation, the Umbrella Policy contains a conspicuous

  pollution exclusion endorsement, which precludes any Umbrella Policy coverage for bodily injury

  or property damage which would not have occurred in whole or in part but for the dispersal of

  pollutants, and which expressly does not provide any coverage beyond that coverage afforded by

  the Policy.

                     CLAIM FOR DECLARATORY RELIEF AGAINST B&B

          21.      Plaintiffs adopt and incorporate the foregoing allegations made in paragraphs 1-20

  as if fully restated here.

          22.      Based on the foregoing, Plaintiffs assert that as a matter of law, neither the Policy

  nor the Umbrella Policy provide B&B with any coverage for any claim asserted against it in the

  Petition in the Underlying Litigation.

          23.      Because neither the Policy nor the Umbrella Policy provide any coverage for any

  claim asserted against B&B in the Underlying Litigation, Plaintiffs are entitled to declaratory relief

  in this Court.

          24.      Specifically, Plaintiffs are entitled to a declaration of this Court that as a matter of

  law, there is no coverage provided by either the Policy or the Umbrella Policy for any claim

  asserted against B&B in the Underlying Litigation.




                                                      4
Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 5 of 6




          25.     Further, Plaintiffs are entitled to a declaration of this Court that as a matter of law,

  Plaintiffs have no indemnity obligation to B&B, under either the Policy or the Umbrella Policy,

  arising from any claim asserted against B&B in the Underlying Litigation.

          26.     Moreover, Plaintiffs are entitled to a declaration of this Court that as a matter of

  law, Plaintiffs have no obligation to B&B, under either the Policy or the Umbrella Policy, to

  provide B&B with a defense against any claim asserted against B&B in the Underlying Litigation.

                  CLAIM FOR DECLARATORY RELIEF AGAINST KINSER

          27.     Plaintiffs adopt and incorporate the foregoing allegations made in paragraphs 1-26

  as if fully restated here.

          28.     Based on the foregoing, and the lack of coverage for B&B for any claim asserted

  against it in the Petition in the Underlying Litigation, Plaintiffs assert that as a matter of law,

  Plaintiffs have no obligation to Ms. Kinser under either the Policy or the Underlying Policy, and

  Plaintiffs will never have any such obligation, without regard to the results of the Underlying

  Litigation.

          29.     As Ms. Kinser is a stranger to both the Policy and the Umbrella Policy, Plaintiffs

  have no current obligations to Ms. Kinser under either the Policy or the Umbrella Policy. To the

  extent Ms. Kinser obtains a judgment against B&B in the Underlying Litigation, she may seek to

  collect that judgment by garnishing the Policy and/or the Umbrella Policy; should Ms. Kinser do

  so, she would have no greater rights under either the Policy or the Umbrella Policy than would

  B&B.

          30.     Accordingly, Plaintiffs seek a declaration that Ms. Kinser is bound by any coverage

  determination rendered herein that there is no coverage for B&B under either the Policy or the

  Umbrella Policy for the claims made in the Underlying Litigation.




                                                     5
Case 4:21-cv-00009-CVE-JFJ Document 2 Filed in USDC ND/OK on 01/07/21 Page 6 of 6




           WHEREFORE, Plaintiffs pray that this Court issue a judgment declaring that neither the

  Policy nor the Umbrella Policy provides any coverage for any claim asserted against B&B in the

  Underlying Litigation. Plaintiffs further pray that this Court declare that Plaintiffs owe B&B no

  obligation, under either the Policy or the Umbrella Policy, to provide a defense to B&B against

  any claim asserted against B&B in the Underlying Litigation. Plaintiffs further pray that this Court

  declare that Plaintiffs owe B&B no obligation, under either the Policy or the Umbrella Policy, to

  indemnify B&B for claim asserted against B&B in the Underlying Litigation. Plaintiffs further

  pray that this Court declare Ms. Kinser is bound by any coverage determination herein that there

  is no coverage for B&B under either the Policy or Umbrella Policy for the claims made in the

  Underlying Litigation. Plaintiffs further pray for an award of their fees and costs incurred in

  prosecuting this declaratory judgment action, and such other and further relief this Court deems

  just and proper.

                                                   Respectfully submitted,

                                                   HALL, ESTILL, HARDWICK, GABLE,
                                                   GOLDEN & NELSON, P.C.

                                                   s/William W. O’Connor
                                                   William W. O’Connor, OBA No. 13200
                                                   Robert P. Fitz-Patrick, OBA No. 14713
                                                   Margo E. Shipley, OBA No. 32118
                                                   320 South Boston Avenue, Suite 200
                                                   Tulsa, OK 74103-3706
                                                   Telephone: (918) 594-0400
                                                   Facsimile: (918) 594-0505
                                                   boconnor@hallestill.com
                                                   rfitzpatrick@hallestill.com
                                                   mshipley@hallestill.com

                                                   ATTORNEYS FOR PLAINTIFFS,
                                                   OHIO SECURITY INSURANCE
                                                   COMPANY, and THE OHIO CASUALTY
                                                   INSURANCE COMPANY
  4723064.1:003439:00125




                                                   6
